      Case 2:19-cv-00388-DWL Document 170 Filed 08/31/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Pacesetter Consulting LLC,                          No. CV-19-00388-PHX-DWL
10                     Plaintiff,                        ORDER
11   v.
12   Herbert A. Kapreilian, et al.,
13                     Defendants.
14
15          Pending before the Court is Plaintiff Pacesetter Consulting LLC’s (“Pacesetter”)

16   motion to exceed the deposition limit. (Doc. 165.) For the following reasons, the motion
17   will be denied.

18                                    RELEVANT BACKGROUND

19          The factual and procedural history of this case, which was initiated in January 2019

20   (Doc. 1), is set out more fully in the Court’s prior orders. (Docs. 128, 152, 160.)
21          As relevant here, the parties filed their initial Rule 26(f) report in April 2019. (Doc.

22   52.) In it, Pacesetter stated that “no deviation from the discovery rules is expected” and

23   Defendants likewise stated that they “do not propose changes to the discovery limitations

24   under the Federal Rules of Civil Procedure.” (Id. at 11.) Accordingly, in the Rule 16

25   scheduling order issued later that month, the Court did not authorize any expansion of the

26   10-deposition limit that is established, by default, under Rule 30(a)(2) of the Federal Rules
27   of Civil Procedure. (Doc. 58 at 2.)

28          In November 2019, the parties filed a new Rule 26(f) report. (Doc. 122.) In it, the
      Case 2:19-cv-00388-DWL Document 170 Filed 08/31/20 Page 2 of 5



 1   parties sought an extension of the deadline for completing fact discovery but did not request
 2   any changes to the discovery limitations set forth in the original Rule 16 scheduling order.
 3   (Id.) Accordingly, in the revised Rule 16 scheduling order issued in December 2019, the
 4   Court again adhered to the default limit of 10 depositions. (Doc. 127 at 2.)
 5          On March 20, 2020 and April 1, 2020, Pacesetter filed a pair of motions that sought
 6   various forms of relief, the details of which are not relevant to this Order. (Docs. 139,
 7   141.) Both motions were denied. (Docs. 140, 152.) In the order denying the second
 8   motion, the Court specifically noted that Pacesetter had not heeded an earlier exhortation
 9   “to carefully consider whether any new motions are truly necessary in light of the chaotic
10   nature of the motion practice in this case,” concluded that Pacesetter’s motion was
11   “unnecessary and needlessly wasted the parties’ and the Court’s time,” and “reiterate[d] its
12   desire that only truly necessary motions be filed from here on out . . . .” (Doc. 152 at 8-9.)
13          On July 30, 2020, the Court issued an order granting a motion that had been filed
14   by several defendants, including Daniel Duda, to dismiss for lack of service. (Doc. 160.)
15   Among other things, the Court concluded that dismissal was the appropriate remedy
16   because (1) “Pacesetter continues to take a shotgun approach to this litigation while
17   disregarding key procedural steps,” which “has caused its adversaries to expend
18   considerable time and resources in fights over sideshow issues not connected to the merits
19   of the case,” and (2) “the fact this action has now been pending for more than 18 months
20   underscores why it would be improper to afford yet another opportunity to Pacesetter to
21   complete service.” (Id. at 12.)
22          On August 27, 2020, Pacesetter moved to exceed the deposition limit. (Doc. 165.)
23                                         DISCUSSION
24   A.     Parties’ Arguments
25          Pacesetter seeks permission to conduct 13 depositions. (Doc. 165.) Its motion
26   explains that it has already conducted four depositions (of defendants Tom Avinelis, Mark
27   Bassetti, Herbert Kapreilian, and Craig Kapreilian); that it has noticed six additional
28   depositions to occur in the coming weeks (of non-parties and/or party-spouses Gunnar


                                                 -2-
      Case 2:19-cv-00388-DWL Document 170 Filed 08/31/20 Page 3 of 5



 1   Avinelis, Karen Avinelis, Jennifer Kapreilian, Lorrel Kapreilian, Susan Duda-Hanas, and
 2   Andrew Duda); and that, although completing those depositions would bring it to the 10-
 3   deposition limit, it wishes to depose three more people: (1) non-party Robert Grey, (2)
 4   former party Daniel Duda, who was dismissed in the July 30, 2020 order; and (3) the
 5   remaining individual defendant, Michael Mooradian. (Id. at 1-2.) Notably, of the nine
 6   individuals who have yet to be deposed, Pacesetter only attempts to explain why five of
 7   them—Susan Duda-Hanas, Andrew Duda, Dan Duda, Robert Grey, Michael Mooradian—
 8   are expected to possess relevant information. (Id. at 2-5.) And as for Susan Duda-Hanas
 9   and Andrew Duda, Pacesetter does not explain why they, specifically, are expected to
10   possess relevant information—it simply lumps them together with Daniel Duda and asserts
11   that “[t]he Dudas have vital information about the remaining defendants in this matter,
12   because the Dudas had the marketing and sales agreement for the Phoenix Orchard Group
13   I and II [and] . . . [t]he Dudas collected the money from the sales of fruit from the POG I
14   and POG II properties and then paid the Defendants.” (Id. at 2, emphases added.)
15           Defendants oppose Pacesetter’s request. (Doc. 165-1 at 4.) Among other things,
16   they contend that one of the upcoming depositions involves an individual (Karen Avinelis)
17   who had a “complete lack of involvement with the subject farming operation” and that “the
18   only connection . . . between the remaining six . . . depositions Plaintiff intends to take and
19   the allegations in the Complaint and MIDP are shared last names with other Defendants.”
20   (Id.)
21   B.      Analysis
22           Rule 30(a)(2) of the Federal Rules of Civil Procedure provides that a party seeking
23   to take more than 10 depositions “must obtain leave of the court,” and “the court must grant
24   leave consistent with Rule 26(b)(1) and (2).” Rule 26(b)(1), in turn, provides in relevant
25   part that parties “may obtain discovery regarding any nonprivileged matter that is relevant
26   to any party’s claim or defense and proportional to the needs of the case.” Finally, Rule
27   26(b)(2) directs courts to “limit the frequency or extent of discovery” if, inter alia, “the
28   discovery sought is unreasonably cumulative or duplicative, or can be obtained from some


                                                  -3-
      Case 2:19-cv-00388-DWL Document 170 Filed 08/31/20 Page 4 of 5



 1   other source that is more convenient, less burdensome, or less expensive.” The upshot of
 2   these rules is that “[p]arties seeking to exceed the ten deposition limit must make a
 3   particularized showing of why the discovery is necessary.” Lloyd v. Valley Forge Life Ins.
 4   Co., 2007 WL 906150, *2 (W.D. Wash. 2007) (quotation omitted). See also Prostrollo v.
 5   City of Scottsdale, 2013 WL 12174690, *2 (D. Ariz. 2013) (“The moving party has the
 6   burden to demonstrate good cause for exceeding the presumptive ten deposition limit.”).
 7          Here, Pacesetter has not met its burden of demonstrating good cause and has not
 8   made the required particularized showing. Although Pacesetter has made some effort to
 9   explain why it wishes to depose the three individuals whose depositions have not yet been
10   scheduled (Robert Grey, Daniel Duda, and Michael Mooradian), and although the Court
11   accepts that it was necessary to conduct the four party-opponent depositions that have
12   already occurred (Tom Avinelis, Mark Bassetti, Herbert Kapreilian, and Craig Kapreilian),
13   Pacesetter has not established that the six other noticed-but-not-yet-completed depositions
14   are necessary to the speedy, just, and inexpensive determination of this action. Indeed, the
15   only information provided by either side about one of those deponents (Karen Avinelis) is
16   that she had “a complete lack of involvement” with the case. Thus, even if the present
17   dispute were viewed in a vacuum, without reference to Pacesetter’s other litigation
18   conduct, Pacesetter’s motion would be denied.
19          That broader backdrop underscores why relief is unwarranted here. Pacesetter did
20   not request, in either of the parties’ Rule 26(f) reports, to increase the 10-deposition limit,
21   the Court thus did not authorize an increase in either of the Rule 16 scheduling orders, and
22   Defendants presumably planned and executed their litigation strategy in reliance on those
23   orders. Pacesetter has also repeatedly “take[n] a shotgun approach to this litigation while
24   disregarding key procedural steps,” which “has caused its adversaries to expend
25   considerable time and resources in fights over sideshow issues not connected to the merits
26   of the case.” (Doc. 160 at 12.) Under these circumstances, Pacesetter should not be
27   allowed to alter the scheduling order on the eve of the discovery cutoff so it can conduct
28   additional depositions beyond the presumptive limit established by the Federal Rules of


                                                  -4-
      Case 2:19-cv-00388-DWL Document 170 Filed 08/31/20 Page 5 of 5



 1   Civil Procedure.
 2         Accordingly, IT IS ORDERED that Pacesetter’s motion to exceed the deposition
 3   limit (Doc. 165) is denied.
 4         Dated this 31st day of August, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
